In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                            No. 07-21-00052-CV


                       IN THE INTEREST OF A.M. AND C.M, CHILDREN

                              On Appeal from the 320th District Court
                                       Potter County, Texas
                  Trial Court No. 84957-D, Honorable Pamela C. Sirmon, Presiding

                                                July 8, 2021
                                   MEMORANDUM OPINION
                           Before QUINN, C.J., and PIRTLE and DOSS, JJ.


        Appellant L.A. (Mother) appeals the district court’s final order terminating her

parental rights to A.M. and C.M.1 Appellee is the Texas Department of Family and

Protective Services. Through a single issue, Mother complains that the evidence is

legally and factually insufficient to support the district court’s finding that termination of

her parental rights was in the best interest of the two children. Concluding legally and




        1 To protect the children’s privacy, we will refer to L.A. as “Mother,” and the children by initials. See
TEX. FAM. CODE ANN. § 109.002(d) (West Supp. 2020); TEX. R. APP. P. 9.8(b). The parental rights of the
children’s father, J.M., were terminated in the same proceeding but he did not appeal the final order.
factually sufficient evidence supports the district court’s best interest finding, we overrule

Mother’s issue and affirm the final order.


                                             Background


        The Department filed the underlying suit affecting parent-child relationship in

August 2018. The case proceeded to final hearing before the bench of the associate

judge in October 2019, resulting in a final order terminating Mother’s parental rights to the

children. On appeal, we concluded the case was not timely brought to final hearing and,

consequently, the trial court lacked jurisdiction. We vacated the trial court’s final order of

termination and dismissed the underlying case.2


        Following dismissal, the Department filed a second suit; the case proceeded to

final hearing before the district judge in March 2021. The Department appeared through

one of its supervisors and Mother’s caseworker. Mother appeared with court-appointed

counsel, but the district court relieved counsel of her duties, at Mother’s request, before

the presentation of evidence. Mother informed the court she did not want an attorney and

was permitted to proceed pro se.


        The Department supervisor testified the children were removed from Mother in

2018 “due to [Mother’s] drug use” and that “during that time” C.M. also “tested positive.”

According to the supervisor, although the children remained in a relative’s care following

dismissal of the first suit for termination they were, “re-removed” in March 2020. This was

necessary, the supervisor explained, because Mother had not completed services or


        2 In re A.M. & C.M., No. 07-19-00391-CV, 2020 Tex. App. LEXIS 2128 (Tex. App.—Amarillo Mar.
11, 2020, no pet.) (mem. op.); see TEX. FAM. CODE ANN. § 263.401(a) (West Supp. 2020) (providing
termination of trial court jurisdiction and automatically dismissing suit if trial is not timely commenced).

                                                     2
mitigated the reason for the children’s initial removal, her drug use. The supervisor added

that at re-removal Mother’s house contained only an air mattress, a television, and a

refrigerator. The home was said to smell of dog feces and urine and was not clean. The

supervisor further testified Mother appeared “scattered,” engaging in conversations with

the supervisor that “were all over the place.” In the supervisor’s testimonial opinion,

Mother appeared to be “under the influence.”


       In a temporary order signed April 9, 2020, the associate judge specified the actions

required of Mother for obtaining the return of A.M. and C.M. The actions ordered were:

counseling, a psychological or psychiatric evaluation, successful completion of parenting

classes, participation in a drug and alcohol dependency assessment, drug screening, and

compliance with each requirement in the Department’s original or amended service plan.


       Over Mother’s objection, the court admitted a document entitled “Family Plan

Evaluation.” The Department’s attorney identified the document as Mother’s “service

plan.” According to narrative in the service plan, the children did “not want to do drugs”

like Mother and Mother was “glad they know drugs are bad.” Elsewhere in the service

plan appeared the statement, “[Mother] does not understand why her children are in the

Department’s care, because she states that she has not done anything wrong.” The

service plan also contained the following “Danger/Worry Statements”:


       The Department is worried about [Mother’s] substance abuse and the effect
       it has had and will have on [A.M. and C.M.] if she continues to use drugs.
       [Mother] tested positive for methamphetamines in December 2018 and
       appears to be in denial of her drug usage. If [Mother] continues to use drugs
       the children will be put in danger of neglect, abuse and/or death.
       The Department is worried that if [Mother] does not deal with her past issues
       she will continue to make poor decisions. [Mother] has refused to cooperate

                                            3
       with the Department in working services to mitigate the risk to her children.
       If [Mother] continues to use drugs and make poor decision [sic] her child
       [sic] would be in danger of severe neglect, abuse and/or death.
       The Department is worried that [Mother] has not demonstrated positive
       parenting skills for [A.M. and C.M.]. The Department is concerned that her
       children will be put in danger of neglect, abuse and/or death.


Other matters stated in the service plan included: Mother’s December 2018 positive drug

test result was “at a level >50,000”; Mother denied that C.M. was exposed to drugs; and

she did not participate in drug screening after December 2018.


       The service plan required Mother obtain stable employment, obtain stable housing,

attend parenting classes, complete a drug and alcohol assessment, complete a mental

health assessment, complete a psychological assessment, attend individual counseling,

maintain a drug-free lifestyle with random screening, complete anger management

training, complete rational behavior therapy, and regularly contact the caseworker

concerning participation and progress in services.


       The caseworker testified she reviewed the service plan with Mother, but Mother

refused to sign the document. Mother completed a parenting course, anger control

training, rational behavior therapy, and a psychological assessment. But, according to

the caseworker’s testimony, Mother did not complete the requirements of the service plan.


       For example, Mother submitted to drug testing only once, after spending thirty days

in jail for refusing a court-ordered drug test. The caseworker testified Mother told her the

test was a “lie” because she had not only used methamphetamine (for which the hair-

follicle test result was positive), but had also consumed “marijuana, pills, [and] cocaine,”

which apparently were not detected. Following re-removal, the caseworker asked Mother

                                             4
to resume drug testing, but Mother allegedly refused, calling the testing “a lie.” Mother

also did not complete a drug treatment course because she is alleged to have “sa[id] that

she doesn’t use drugs.” In the caseworker’s opinion, returning the children to Mother

would be unsafe because Mother did not mitigate her drug use and lacked “stable and

clean and legal housing.”


       Following the closure of evidence, the attorney ad litem for the children

recommended termination of the parent-child relationship between Mother and the

children. In stating his recommendation, he opined that in placement the children “are

healthy, they’re happy, they’re well adjusted.”


       On March 17, 2021, the district court signed an order terminating Mother’s parental

rights to A.M. and C.M. based on predicate ground findings of endangerment, failure to

submit to a court order under Family Code Subchapter D, Chapter 261, and failure to

comply with a court order establishing the actions necessary for the return of the children,

and a finding that termination was in the best interest of A.M. and C.M. 3 On appeal, she

challenges the evidence regarding only the finding that termination was in the children’s

best interest.


                                               Analysis


Sufficiency of the Evidence Supporting the Best Interest Finding


       The Due Process Clause of the United States Constitution and section 161.001 of

the Texas Family Code require application of the heightened standard of clear and



       3   See TEX. FAM. CODE ANN. § 161.001(b)(1)(D),(E),(I),(O) and (2) (West Supp. 2020).

                                                    5
convincing evidence in cases involving involuntary termination of parental rights. In re

E.N.C., 384 S.W.3d 796, 802 (Tex. 2012); In re J.F.C., 96 S.W.3d 256, 263 (Tex. 2002).

“Clear and convincing evidence” is that “measure or degree of proof that will produce in

the mind of the trier of fact a firm belief or conviction as to the truth of the allegations

sought to be established.” In re N.G., 577 S.W.3d 230, 235 (Tex. 2019) (per curiam)

(quoting TEX. FAM. CODE ANN. § 101.007).


       Under a legal sufficiency analysis, we examine all of the evidence in the light most

favorable to the challenged finding, assuming the “factfinder resolved disputed facts in

favor of its finding if a reasonable factfinder could do so.” In re J.F.C., 96 S.W.3d at 266.

We disregard all contrary evidence the factfinder could reasonably have disbelieved or

found incredible. Id. However, we consider undisputed facts that do not support the

finding, so not to “skew the analysis of whether there is clear and convincing evidence.”

Id.


       In a factual sufficiency review, a court of appeals must give due consideration to

the evidence the factfinder reasonably could have found to be clear and convincing. In

re C.H., 89 S.W.3d 17, 25 (Tex. 2002). We determine whether the evidence is such that

a factfinder could reasonably form a firm belief or conviction about the truth of the

Department’s allegations. Id. In doing so we consider whether disputed evidence is such

that a reasonable factfinder could not have resolved disputed evidence in favor of its

finding. Id. If, in light of the entire record, the disputed evidence that a reasonable

factfinder could not have credited in favor of the finding is so significant that a factfinder

could not reasonably have formed a firm belief or conviction, then the evidence is factually

insufficient. In re J.F.C., 96 S.W.3d at 266.

                                                6
        To assess the district court’s best interest determination, we may consider the

factors itemized in Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976).4 While the

Holley list “is by no means exhaustive, [it] does indicate a number of considerations which

either have been or would appear to be pertinent.” Holley, 544 S.W.2d at 372. The

absence of evidence about some of these considerations will not preclude a factfinder

from reasonably forming a strong conviction or belief that termination is in the child’s best

interest, particularly if the evidence is undisputed that the parental relationship

endangered the safety of the child. In re C.H., 89 S.W.3d at 27. In some circumstances,

evidence of even one Holley factor may be sufficient. Jordan v. Dossey, 325 S.W.3d 700,

729 (Tex. App.—Houston [1st Dist.] 2010, pet. denied) (citing In re C.H., 89 S.W.3d at

27). “Evidence that proves one or more statutory grounds for termination may also

constitute evidence illustrating that termination is in the child’s best interest.” In re C.J.F.,

134 S.W.3d 343, 354 (Tex. App.—Amarillo 2003, pet. denied).


        There is a strong presumption that keeping a child with a parent is in the child’s

best interest. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006) (per curiam). But prompt and

permanent placement of a child in a safe environment is also presumed to be in the child’s

best interest. TEX. FAM. CODE ANN. § 263.307(a) (West 2019). The best interest analysis

evaluates the best interest of the child, not the parent. In re A.C.B., 198 S.W.3d 294, 298

(Tex. App.—Amarillo 2006, no pet.). “A parent’s drug use, inability to provide a stable



        4 The Holley factors are: (1) the desires of the child; (2) the emotional and physical needs of the
child now and in the future; (3) the emotional and physical danger to the child now and in the future; (4) the
parental abilities of the individuals seeking custody; (5) the programs available to assist these individuals
to promote the best interest of the child; (6) the plans for the child by these individuals or by the agency
seeking custody; (7) the stability of the home or proposed placement; (8) the acts or omissions of the parent
which may indicate that the existing parent-child relationship is not a proper one; and (9) any excuse for
the acts or omissions of the parent. Holley, 544 S.W.2d at 371-72.

                                                      7
home, and failure to comply with a family service plan support a finding that termination

is in the best interest of the child.” In re M.R., 243 S.W.3d 807, 821 (Tex. App.—Fort

Worth 2007, no pet.).


       We hold the trial court’s best interest finding is supported by legally and factually

sufficient evidence. The evidence supports the inference that Mother continued to use

methamphetamine and other drugs, even after dismissal of the first termination suit. The

supervisor encountered two men with mother who appeared to have “meth sores” on their

faces. Following removal of the children, Mother was jailed for thirty-days because she

refused court-ordered drug testing. Upon release, her hair follicle sample tested positive

for   methamphetamine;       she    admitted     using   “marijuana,     pills,   [and]   cocaine.”

Nevertheless, Mother denied using illegal drugs.            Mother refused the services and

programs available for assistance with drug use and addiction. Mother offered no plans

for serving the children’s best interest if reunited; indeed, her criticism of the Department

and denial of substance abuse in the face of the evidence support an inference that she

will continue her drug addiction. Further, Mother’s house was largely empty and unclean.

Mother did not produce proof of income.


       Express evidence of the placement desires of the children, germane to Holley

factor one, was not presented. While cross-examining the caseworker, Mother stated,

“My kids want to come home. My kids - - my kids have said plenty of times that they want

to come home. . . . But the caseworker testified the children are happy and thriving in

their relative placement. The caseworker also testified she could not recall Mother’s last

visit with the children. We conclude the evidence relevant to Holley factors 2 through 8

sufficiently militates in favor of the district court’s best interest finding.

                                                 8
         Concerning an excuse for Mother’s acts or omissions, per Holley’s ninth factor,

Mother claimed the Department falsified her drug-test results and removed her children

because she hung up the telephone on the supervisor. Mother reasoned C.M.’s positive

drug-test result was a lie because A.M. and C.M. were always together, and C.M.’s test

result was “clean.” Mother also allegedly claimed she did not complete services because

she “won” her first case and expected to again prevail. The district court as factfinder

was the sole judge of the weight and credibility of the evidence and was entitled to believe

all, some, or none of a witness’s testimony.


         We conclude factually sufficient evidence supports the district court’s best interest

finding. As such, the evidence is legally sufficient as well. See A. J. R. v. Tex. Dep’t of

Family & Protective Servs., Nos. 03-19-00661-CV, 03-19-00662-CV, 2020 Tex. App.

LEXIS 2090, at *23 (Tex. App.—Austin Mar. 12, 2020, no pet.) (citing In re M.V.G., 440

S.W.3d 54, 60 (Tex. App.—Waco 2010, no pet.) (mem. op.)). Mother’s best interest

challenge is overruled.


                                          Conclusion


         Having overruled Mother’s issue on appeal, we affirm the final order of the district

court.




                                                          Lawrence M. Doss
                                                             Justice




                                               9